—Appeal from a decision of the Unemployment Insurance Appeal Board, filed July 2, 1990, which ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
Claimant admitted that after having failed to notify his *950employer that he would not be reporting to work as scheduled, he was told not to "let it happen again”. Nevertheless, less than two weeks later he arrived at 10:30 a.m. (he was due to arrive at 8:00 a.m.) without first calling his employer to tell him that he would be late. Under these circumstances, the conclusion by the Unemployment Insurance Appeal Board that claimant was disqualified from receiving unemployment insurance benefits because he lost his job due to misconduct is supported by substantial evidence and must be upheld (see, Matter of Rossano [Levine], 52 AD2d 1006; Matter of Gavin [Levine] 52 AD2d 696). We have considered claimant’s remaining contentions and have rejected them as lacking in merit.
Casey, J. P., Weiss, Mikoll, Crew III and Harvey, JJ., concur. Ordered that the decision is affirmed, without costs.